Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00454-CV

                                    Paul A. STRATHOPOLOUS,
                                              Appellant

                                                   v.

                                        Julia ARMSTRONG,
                                               Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CI10593
                             Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios Justice

Delivered and Filed: February 10, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal, stating he no longer wishes to pursue it.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f); Caballero v.

Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (en banc)

(per curiam).

                                                    PER CURIAM